SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made as of August 29,
2020, by and between Jianli Deng (“Employee”) and AB International Group Corp.,
a Nevada corporation (the “Company”). Employee and the Company shall
collectively be referred to herein as the “Parties”, and each individually as a
“Party.”

 

RECITALS

 

WHEREAS, Employee was employed by the Company, among other positions, as its
Chief Marketing Officer;

 

WHEREAS, Employee and the Company executed a Secretary and Treasurer Employment
Agreement dated on or about July 31, 2018 (the “Employment Agreement”);

 

WHEREAS, Employee ceased to be an employee and officer of the Company, effective
August 29, 2020 (the “Separation Date”); and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to the
Employment Agreement and Employee’s employment with or separation from the
Company.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

 

1.  Departure. Employee hereby acknowledges and agrees that he ceased to be (i)
an employee of Company and (ii) an officer of Company, in each case, effective
as of the Separation Date.

 

2.  Termination of Employment Agreement. The Parties acknowledge and agree that
upon receipt of the fully executed counterparts of this Agreement and receipt by
Employee of the Indebtedness Payment (described below), the obligations under
the Employment Agreement shall terminate and be of no further force or effect.

 

3.    Payment. In full satisfaction of all amounts due Employee, the Company
agrees to pay Employee the total sum of $110,000 USD (“Indebtedness Payment”)
within five (5) business days of entering into this Agreement.

 

4.  Payment of Salary and Receipt of All Benefits. Except for the Indebtedness
Payment, Employee acknowledges and represents that the Company has paid or
provided all salary, wages, bonuses, accrued vacation/paid time off, premiums,
leaves, housing allowances, relocation costs, interest, severance, outplacement
costs, fees, reimbursable expenses, commissions, stock, stock options, vesting,
and any and all other benefits and compensation due to Employee through the
Separation Date.

 

  

 



 

5.   Release of Claims. Employee agrees that the Indebtedness Payment represents
settlement in full of all outstanding obligations owed to Employee by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever voluntarily
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Employee may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation:

 

a.  any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

b.  any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including, any
claims for fraud, misrepresentation, breach of fiduciary duty, breach of duty
under applicable state corporate law, and securities fraud under any state or
federal law;

 

c.  any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

d.  any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Immigration Control and Reform Act;

 

e.any and all claims for violation of the federal or any state constitution;

 

f.  any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

 2 

 

 

g.  any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement;

 

h.any and all claims airing under the Employment Agreement and/or its

termination; and

 

i.any and all claims for attorneys’ fees and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company. Employee represents that he/she has made no assignment
or transfer of any right, claim, complaint, charge, duty, obligation, demand,
cause of action, or other matter waived or released by this Section.

 

6.    Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 ("ADEA"), and that this waiver and release is knowing
and voluntary. Employee acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Employee was
already entitled. Employee further acknowledges that he/she has been advised by
this writing that: (a) he should consult with an attorney prior to executing
this Agreement; (b) he has twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following his execution of this Agreement
to revoke this Agreement; (d) this Agreement shall not be effective until after
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement.

 

7.  Employee’s Acknowledgment of Tax Liability. Employee hereby acknowledges and
agrees as follows: (a) nothing in this Agreement constitutes tax advice; (b) the
Company does not take any responsibility, or have any liability to Employee with
respect to Employee’s tax liability and/or Employee’s personal tax reporting;
(c) Employee has been given the opportunity and encouraged to consult with
Employee’s own attorney and to seek professional tax advice prior to execution
of this Agreement; and (d) Employee agrees to indemnify the Company and hold it
harmless from any liability for income taxes, interest or penalties that may be
imposed as a result of under-payment or non-payment of income taxes on any
amounts paid Employee under the terms of this Agreement

 

 3 

 



 

8.  No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

 

9.    Non-Disparagement. Each Party shall at all times refrain from taking
actions or making statements, written or oral, that denigrate, disparage, or
defame the goodwill or reputation of the other Party. Employee further agrees
not to make any negative statement to third parties or Company employees
relating to the Employee’s employment or any aspect of the business of the
Company and not to make any statements to third parties or Company employees
about the circumstances of the termination of Employee’s employment, or about
Releasees, except as may be required by a court or governmental authorities.
Employee shall direct any inquiries by potential future employers to the
Company’s human resources department.

 

10.  Confidential Information. Employee recognizes and acknowledges that by
reason of his prior employment with the Company, he has access to confidential
information of the Company and its affiliates, including, without limitation,
information and knowledge pertaining to business methods, inventions,
innovations, designs, ideas, plans, trade secrets, proprietary information,
advertising, sales and profit figures, contact lists, and relationships between
the Company and its affiliates, customers, clients, employees, licensees,
suppliers, and others who have business dealings with the Company and its
affiliates (“Confidential Information”). Employee acknowledges that such
Confidential Information is a valuable and unique asset and covenants that he
will not disclose any such Confidential Information to any person for any reason
whatsoever without the prior written authorization of the Company, unless such
information is in the public domain through no fault of the Employee or except
as, and to the extent as, may be required by law.

 

11.   Non-solicitation; Non-association. The Employee hereby acknowledges and
agrees that he has been exposed to a significant amount of Confidential
Information concerning the Company’s, business methods, operations, employment
relationships, and customers while engaged under this Agreement, that such
information might be retained by the Employee and that the protection of the
Company’s exclusive rights to such Confidential Information and the benefits
flowing from it can best be ensured by means of a restriction on the Employee’s
activities. Therefore, the Employee agrees that for a period of three years, he
shall not engage in the following activities:

 

(a)    He shall not solicit, divert, or initiate any contact (or attempt to
solicit, divert, or initiate any contact) with any relationship of the Company
or any affiliate with whom Employee dealt (including any customers or vendors),
for the purpose of doing business in the same lines of business as the Company,
and further will not solicit or initiate any contact with any potential
relationship of the Company or affiliate, that the Employee solicited or
contacted while engaged by the Company.

 

 4 

 

 

(b)    He shall not directly solicit the employment of or hire any employee of
the Company or affiliate and will not attempt to persuade any employee to leave
the employment or consulting relationship of the Company or such affiliate.

 

12.  Equitable Relief. Employee acknowledges that the restrictions contained in
Section 11 hereof are reasonable and necessary to protect the legitimate
interests of the Company and that any violation of such restrictions would
result in irreparable injury to the Company. If the period of time or other
restrictions specified in these Sections should be adjudged unreasonable at any
proceeding, then the period of time or such other restrictions shall be reduced
by the elimination or reduction of such portion thereof so that such
restrictions may be enforced in a manner adjudged to be reasonable. Employee
acknowledges that the Company shall be entitled to preliminary and permanent
injunctive relief for a violation of any such restrictions without having to
prove actual damages or to post a bond; Company shall also be entitled to an
equitable accounting of all earnings, profits and other benefits arising from
such violation, which rights shall be cumulative and in addition to any other
rights or remedies to which Company may be entitled in law or equity.

 

13.  No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

 

14.  Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

 

15.  Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

16.   No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

 

17.   Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

18.   Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party

 

 5 

 

 

brings an action to enforce or effect its rights under this Agreement, the
prevailing Party shall be entitled to recover its costs and expenses, including
the costs of mediation, arbitration, litigation, court fees, and reasonable
attorneys’ fees incurred in connection with such an action.

 

19.     Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company.

 

20.  No Oral Modification. This Agreement may only be amended in a writing
signed by Employee and the Company’s Chief Executive Officer.

 

21.  Governing Law. This Agreement shall be governed by the laws of the State of
Nevada, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of Nevada.

 

22.   Effective Date. Employee understands that: a) this Agreement shall be null
and void if not executed by him within twenty one (21) days; and b) Employee may
revoke this agreement within seven days following his execution of it. This
Agreement will become effective on the eighth (8th) day after Employee signs
this Agreement, so long as it has been signed by the Parties and has not been
revoked by either Party before that date (the “Effective Date”). If Employee
declines to sign this agreement or revokes it within 7 days of his execution,
this Agreement shall be null and void, and Employee shall return the
Indebtedness Payment to the Company.

 

23.   Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

 

24.     Breach by Employee. Employee specifically agrees that the Company’s
payments to Employee under this Agreement are made in return for Employee’s
obligations set forth in this Agreement. Employee further agrees that if he
breaches any of the obligations set forth in this Agreement, such a breach would
cause harm to Company and its business, for which the Company may recover
damages.

 

25.   Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his/her claims against the Company and any of the other
Releasees. Employee acknowledges that: (a) he has read this Agreement; (b) he
has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his/her own choice or has elected not to retain
legal counsel; (c) he understands the terms and consequences of this Agreement
and of the releases it contains; and (d) he is fully aware of the legal and
binding effect of this Agreement.

 

 6 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
set forth above.

 

AB INTERNATIONAL GROUP CORP.

 



/s/ Chiyuan Deng

By: Chiyuan Deng

Its: CEO

 

 

 



 



 

/s/ Jianli Deng

Jianli Deng



 7 

 

 